EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed January 20, 2021, see pages 6 and 7, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, an arrangement of a first component and second component comprising all the limitations of claim 1. Specifically, the prior art fails to teach a modification to US 6,626,603 (Guaitis) or US 2014/0003880 (Grooms) where the expansion bolt is led through an expansion sleeve, wherein the expansion sleeve is slotted in an axial direction of the expansion bolt such that the expansion sleeve has a second elastic behavior that compensates the creep behavior of the fiber-reinforced plastic component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        January 27, 2021